PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Ian J. Forster
Application No. 16/148,183
Filed: Oct 1, 2018
For: STRAP MOUNTING TECHNIQUES FOR WIRE FORMAT ANTENNAS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a) filed April 14, 2022 to revive the above-identified application.

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Albert Wu appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition is GRANTED.

The above application became abandoned for failure to timely file a proper reply to the Final Office action mailed on September 1, 2021.  This Office action set a shortened statutory period for reply of three months.  A two-month extension of time under 37 CFR 1.136(a) was obtained, accordingly, the application became abandoned by operation of law on February 2, 2022.  The Office mailed a Notice of Abandonment on April 6, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) a submission required by 37 CFR 1.114 and the required fee; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center AU 2872 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	



/JONYA SMALLS/Paralegal Specialist, OPET